Name: Commission Regulation (EC) No 427/2002 of 7 March 2002 correcting Regulation (EC) No 226/2002 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0427Commission Regulation (EC) No 427/2002 of 7 March 2002 correcting Regulation (EC) No 226/2002 fixing export refunds on fruit and vegetables Official Journal L 066 , 08/03/2002 P. 0011 - 0011Commission Regulation (EC) No 427/2002of 7 March 2002correcting Regulation (EC) No 226/2002 fixing export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 35(11) thereof,Whereas:(1) Commission Regulation (EC) No 1961/2001(3) lays down detailed rules on export refunds on fruit and vegetables.(2) Commission Regulation (EC) No 226/2002(4) fixes export refunds on fruit and vegetables.(3) An error has been discovered in the Annex to the latter Regulation. The Regulation in question should therefore be corrected,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 226/2002 is corrected as follows:1. in the column "Product code", the code " 0805 30 10 91/00 " is replaced by the code " 0805 50 10 91/00 ";2. in the column "Destination", in the line corresponding to product codes " 0808 10 20 91/00, 0808 10 50 91/00 and 0808 10 90 91/00 ", the destination codes "F04 and F09" are replaced by the code "F09".Article 2This Regulation shall enter into force on 8 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 38, 8.2.2002, p. 8.